NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2172-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MARK MARTIN,

     Defendant-Appellant.
_______________________

                   Submitted October 6, 2022 – Decided October 25, 2022

                   Before Judges Accurso and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Gloucester County, Indictment No. 15-01-
                   0031.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Craig S. Leeds, Designated Counsel, on the
                   brief).

                   Christine A. Hoffman, Acting Gloucester County
                   Prosecutor, attorney for respondent (Jonathan I. Amira,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Mark Martin appeals from the November 2, 2020 order

dismissing his petition for post-conviction relief (PCR) without an evidentiary

hearing. We affirm.

                                         I.

      On May 21, 2014, a Gloucester County grand jury returned an indictment

against defendant charging him with third-degree cocaine possession, N.J.S.A.

2C:35-10(a)(1) (count one); third-degree heroin possession, N.J.S.A. 2C:35-

10(a)(1) (count two); second-degree cocaine possession with the intent to

distribute, N.J.S.A. 2C:35-5(b)(2) (count three); third-degree heroin possession

with the intent to distribute, N.J.S.A. 2C:35-5(b)(3) (count four); second-degree

distribution "and/or" possession with intent to distribute "heroin and/or cocaine"

within a school zone, N.J.S.A. 2C:35-7 (count five); fourth-degree resisting

arrest, N.J.S.A. 2C:29-2(a)(2) (count six); second-degree possession of a firearm

while committing a drug offense, N.J.S.A. 2C:39-4.1(a) (count seven); and

second-degree certain persons not to have weapons, N.J.S.A. 2C:39-7(b) (count

eight). The State dismissed count five prior to trial. 1




1
  After count five was dismissed, counts six, seven, and eight were renumbered
as counts five, six, and seven. However, the judgment of conviction and order
for commitment do not reflect the renumbered counts.
                                                                            A-2172-20
                                         2
      Defendant was tried before a jury over eight nonsequential days from

January 5 to 21, 2016, in a bifurcated trial. In the first trial, the jury found

defendant guilty of third-degree cocaine possession and fourth-degree resisting

arrest. He was acquitted of the other drug-related charges. The second phase

of the trial on the second-degree certain persons not to have weapons charge was

tried before the same jury on January 20 and 21, 2016. The jury found defendant

guilty of this charge.

      On April 22, 2016, the trial judge sentenced defendant to a five-year term

of imprisonment with a two-and-a-half-year parole disqualifier on the cocaine

possession charge; eighteen months on the resisting arrest charge; and a

discretionary term of fifteen years subject to a parole disqualifier of seven -and-

a-half years on the certain persons not to have weapons charge. This court

affirmed defendant's conviction and sentence on direct appeal, State v. Martin,

No. A-4395-15 (App. Div. June 27, 2018), and the Supreme Court denied his

petition for certification, 236 N.J. 560 (2019).

      On March 20, 2019, defendant filed a pro se PCR petition alleging his trial

counsel was ineffective for not investigating and challenging the State's case on

two credibility issues:

            (1) Detective Eric Lokaj's statement that he was
            familiar with defendant from "prior law enforcement

                                                                             A-2172-20
                                        3
             experiences" but his counsel should have "discovered"
             he never was arrested or had any contact with Lokaj.
             Defendant asserts his trial counsel was ineffective for
             not investigating his prior contacts with the Woodbury
             police department; and

             (2) trial counsel failed to challenge typographical errors
             in Detective Dean Henry's supplemental report.
             Specifically, defendant claims he asked his trial counsel
             to question typographical errors relative to the date of
             the raid and recovery of the revolver and the
             investigation number being cited two different ways—
             2014-00198-GGN and 2014-00023-GGN—on the same
             page.

      Defendant was assigned PCR counsel, who filed an amended petition and

supporting brief on May 1, 2020. On July 30, 2020, the PCR court conducted

oral argument. On August 5, 2020, defendant filed a pro se letter brief arguing

he was subject to double jeopardy because during the first phase of the trial, he

was acquitted of the possession of a firearm while in the act of a controlled

dangerous substance (CDS) offense. Therefore, defendant claims the certain

persons offense should not have been tried before the same jury in the second

phase of the trial.

      On November 2, 2020, the PCR court concluded defendant failed to

satisfy the two-prong standard established in Strickland v. Washington, 466 U.S.

668 (1984) relating to the performance of his trial counsel. The PCR court also

found defendant's trial counsel's performance did not deprive him of a fa ir trial,

                                                                             A-2172-20
                                         4
and defendant could not show he was prejudiced in any way by counsel's

representation.

      The court highlighted "trial counsel's decision not to discuss [defendant's]

criminal history and contact with the Woodbury [p]olice [d]epartment and not

to dwell on typographical errors constitute sound trial strategies." In addition,

the court noted had defendant's arguments been raised in front of the jury, they

"would [not] have damaged the credibility of [Lokaj or Henry] to such an extent

that the jury would have decided differently." Lokaj's observation of defendant

was corroborated by Henry's testimony that he saw defendant "run from the front

of the residence throughout the home out the back door." And, the residence

included mail for defendant's address, including utility bills.      Defendant's

request for an evidentiary hearing was denied because the court found his claims

were "speculative." A memorializing order was entered.

      Defendant appeals, reprising his arguments about the ineffectiveness of

trial counsel in the following three points:

            POINT I

            [DEFENDANT] WAS DENIED THE EFFECTIVE
            ASSISTANCE   OF   TRIAL   COUNSEL    IN
            VIOLATION OF THE UNITED STATES AND NEW
            JERSEY CONSTITUTIONS AND THE LOWER
            COURT ERRED IN CONCLUDING OTHERWISE.


                                                                            A-2172-20
                                         5
            A. TRIAL COUNSEL WAS INEFFECTIVE BY
            FAILING TO INVESTIGATE THE CONTACT
            BETWEEN    [DEFENDANT]   AND    LAW
            ENFORCEMENT.

            B. TRIAL COUNSEL WAS INEFFECTIVE BY
            FAILING TO CHALLENGE THE ERRORS MADE IN
            [THE] GLOUCESTER COUNTY PROSECUTOR'S
            SUPPLEMENTAL REPORT.

            POINT II

            THE LOWER COURT ERRED IN DENYING
            [DEFENDANT'S] PETITION FOR [PCR] WITHOUT
            AFFORDING HIM AN EVIDENTIARY HEARING.

            POINT III

            THE MATTER SHOULD BE REMANDED FOR
            CONSIDERATION OF THE ARGUMENTS NOT
            ADDRESSED BY THE LOWER COURT. (Not
            previously raised).

                                      II.

      We review a claim of ineffective assistance of counsel under the two-

prong test established by the United States Supreme Court in Strickland, 466

U.S. at 667, and subsequently adopted by our Supreme Court in State v. Fritz,

105 N.J. 42, 58 (1987). First, defendant must demonstrate that defense counsel's

performance was deficient. Strickland, 466 U.S. at 687. Second, a defendant

must show there exists "a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different."

                                                                          A-2172-20
                                       6
Id. at 694. Defendant's unsupported, self-serving allegations are not sufficient

to satisfy this standard. We will uphold a PCR court's factual findings "that are

supported by sufficient credible evidence in the record." State v. Nash, 212 N.J.

518, 540 (2013).

      The mere raising of a claim of ineffective assistance of counsel does not

entitle the defendant to an evidentiary hearing. See State v. Cummings, 321 N.J.

Super. 154, 170 (App. Div. 1999). An evidentiary hearing is necessary only if

a petitioner presented sufficient facts to make out a prima facie claim of

ineffective assistance of counsel. State v. Preciose, 129 N.J. 451, 462-63 (1992);

R. 3:22-10(b). We apply an abuse of discretion standard to the trial court's

decision regarding an evidentiary PCR hearing. State v. Brewster, 429 N.J.

Super. 387, 401 (App. Div. 2013).

      Here, defendant claims his trial counsel was ineffective for not

investigating all of his prior contacts with the Woodbury police department and

for failing to address typographical errors in Henry's supplemental report

regarding the date of the raid, recovery of the revolver, as well as conflicting

information—a wrong date and a three-digit discrepancy in the investigation

number—on one of the pages. Defendant's argument lacks merit.




                                                                            A-2172-20
                                        7
      As the PCR court correctly determined under the first Strickland prong,

trial counsel is provided deference relative to "reasonable professional

assistance and trial strategy."     Here, trial counsel's decision not to raise

defendant's prior extensive criminal history with the Woodbury police

department was an "exercise of judgment" insufficient to warrant overturning

his conviction. Nash, 212 N.J. at 542 (quoting State v. Echols, 199 N.J. 344,

358 (2009)). Moreover, defense counsel explained in his opening statement to

the jury that defendant left his residence at the time he was to be arrested because

he had outstanding traffic warrants.         We are satisfied under the second

Strickland prong that the purported error committed was not "so serious as to

undermine the court's confidence in the jury's verdict or the result reached."

State v. Allegro, 193 N.J. 352, 367 (2008) (quoting State v. Castagna, 187 N.J.

293, 315 (2006)).

      Defendant's contention that his trial counsel's failure to address

typographical errors in Henry's supplemental report is also devoid of merit and

does not constitute harmful error. Henry's five-page supplemental report states

the .32 revolver was recovered on February 26, 2014, but the indictment

indicates the date of the raid and recovery of the revolver was May 21, 2014.

And, the supplemental report cites two different investigation numbers on the


                                                                              A-2172-20
                                         8
same page—2014-00198-GGN and 2014-00023-GGN. While the two different

numbers appear to be an error, we discern no basis to conclude trial counsel was

inadequate for not making an issue of it at trial. "As a general rule, strategic

miscalculations or trial mistakes are insufficient to warrant reversal 'except in

those rare instances where they are of such magnitude as to thwart the

fundamental guarantee of [a] fair trial.'" Castagna, 187 N.J. at 315 (quoting

State v. Buonadonna, 122 N.J. 22, 42 (1991)).

      Even assuming counsel erred in not pressing the typographical error in the

supplemental report, defendant has not shown the error denied him a fair trial

particularly in light of the overwhelming evidence of his guilt. A PCR petition

"must do more than make bald assertions" and "assert the facts" upon which the

claims are based. Cummings, 321 N.J. Super. at 170.

                                       III.

      In his final point, defendant asserts the matter should be remanded because

the PCR court did not address his arguments regarding double jeopardy and

inconsistent verdicts contained in his pro se supplemental PCR letter brief.

According to defendant, the second trial was "based on the same facts" as the

first trial and "[t]he State didn't have the right to try [him] a second time based

on the gun." In essence, defendant avers the "not guilty" verdict reached in the


                                                                             A-2172-20
                                        9
first trial on count six, possession of a firearm while committing a drug offense,

should have barred the second trial. Again, we are unpersuaded. In a footnote

to the PCR court's opinion, the court declined to address defendant's argument

because we dealt with this issue in our June 27, 2018 opinion.

      There, we held:

                  We agree with Judge Kevin T. Smith who
            rejected defendant's argument after the first trial that
            the certain persons trial was barred by double jeopardy.

            ....

                   We do not countenance defendant's contention
            that his first trial was a 'dry run' on defendant's
            connection to the items in the bedroom. The bifurcated
            certain persons trial was mandated to protect defendant;
            '[s]everance is customary and presumably automatic
            where it is requested because of the clear tendency of
            the proof of the felony conviction to prejudice trial of
            the separate charge of unlawful possession of a
            weapon.'

                  Moreover, defendant did not meet his burden of
            proving that the possession of the weapon issue was
            decided at the first trial, thereby barring the successive
            prosecution of the certain persons offense. The not
            guilty verdict on the guns and drugs charge need not
            have rested on the jury's finding that defendant did not
            possess the firearm found in the bedroom. The State
            was required to prove: (1) there was a firearm; (2)
            defendant possessed the firearm; and (3) at the time
            alleged in the indictment, defendant was in the course
            of committing, attempting to commit or conspiring to
            commit possession with intent to distribute CDS.

                                                                            A-2172-20
                                       10
           Contrary to defendant's argument that the only
           interpretation of the jury verdict was that defendant
           possessed neither the CDS or firearm, the acquittal
           could very well have been based on a finding that
           defendant did not attempt, conspire to or commit the
           possession of CDS with intent to distribute—a charge
           of which defendant was also acquitted.

     In addressing defendant's double jeopardy and inconsistent verdicts

argument, we underscored:

                  This was an unusual case where the State did not
           charge defendant with unlawful possession of a weapon
           under N.J.S.A. 2C:39-5(b). An acquittal by the jury on
           that charge at the first trial would have established that
           issue thereby barring the certain persons trial. [Since
           defendant—a convicted felon—could not obtain a
           permit, a not guilty verdict would mean the jury found
           he did not possess a handgun.] Defendant's theory that
           the acquittal on the guns and drugs charge resolved both
           the drugs and firearms possession issues is the result of
           speculation in which our Supreme Court declined to
           engage. As the [State v. Kelly, 201 N.J. 471, 491
           (2010)] Court observed, 'divining whether the jury
           decided an ultimate issue by a verdict of acquittal will
           seldom be possible.'          Inasmuch as the firearms
           possession element was not established by the jury's
           first verdict, the State was not collaterally estopped
           from prosecuting the certain persons charge.

           [Martin, No. A-4395 (slip op. at 4-7) (citations
           omitted).]

     Therefore, defendant's claims of double jeopardy and inconsistent verdicts

are precluded by way of PCR because we addressed these issues on his direct


                                                                         A-2172-20
                                      11
appeal and there is no need to remand to the PCR court. See R. 3:22-5 ("A prior

adjudication upon the merits of any ground for relief is conclusive whether made

in the proceedings resulting in the conviction or in any post-conviction

proceeding . . . or in any appeal taken from such proceedings.")

      Defendant's remaining arguments lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-2172-20
                                      12